Citation Nr: 1424542	
Decision Date: 05/23/14    Archive Date: 06/06/14

DOCKET NO.  11-12 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

While the Veteran's appeal was in remand status, his claim for entitlement to service connection for tinnitus was granted in a November 2013 rating decision.  This action constitutes a full grant of the benefit sought on appeal with respect to this issue, and it is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Veteran identified additional private medical treatment records pertinent to his claim.  In that regard, he submitted authorizations to obtain records from Dr. Burnside, Peninsula Hospital, and North Medical Center.  As these records may be pertinent to his claim for service connection, the RO should obtain them.  

Additionally, in a November 2013 statement, the Veteran noted that he underwent an audiological evaluation at Poplar Bluff, and identified private treatment from Ken Rubernackee.  It is unclear whether the Veteran was referring to the VA Medical Center at Poplar Bluff.  Therefore, the RO should clarify this with the Veteran, and obtain any identified VA treatment records or private treatment records.  The RO should also obtain an authorization for Ken Rubenackee, and obtain all outstanding records pertinent to his claim.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142 and request that he complete and submit it in favor of Ken Rubenackee.  Obtain all private treatment records from Dr. Burnside, Peninsula Hospital, North Medical Center, and Ken Rubernackee.  Additionally, in light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

2.  Verify with the Veteran whether he received any treatment at the VA Medical Center in Poplar Bluff for his bilateral hearing loss.  If he has received treatment at the VAMC in Poplar Bluff, obtain all outstanding VA treatment records and associate them with the claims file.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



